UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-7739


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

ELLANCER ALLEN MCGRADY, a/k/a Lance,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.   Martin K. Reidinger,
District Judge. (4:94-cr-00044-MR-1)


Submitted:   June 30, 2011                 Decided:   August 1, 2011


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ellancer Allen McGrady, Appellant Pro Se. Thomas Richard Ascik,
Amy Elizabeth Ray, Assistant United States Attorneys, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ellancer    Allen   McGrady     appeals     the    district    court’s

order denying his 18 U.S.C. § 3582(c) (2006) motion.                         We have

reviewed the record and find no reversible error.                      Accordingly,

we affirm for the reasons stated by the district court.                        United

States   v.    McGrady,    No.    4:94-cr-00044-MR-1       (W.D.N.C.        Nov.   22,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately    presented        in   the   materials

before   the    court    and    argument    would   not    aid       the   decisional

process.



                                                                            AFFIRMED




                                        2